 PHOENIX AIR CONDITIONINGPhoenix Air Conditioning, Inc. and Sheet MetalWorkers International Association, Local UnionNo. 359. Case 28-CA-3741August 12, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn January 19, 1977, Administrative Law JudgeHenry S. Sahm issued the attached Decision in thisproceeding. Thereafter, the Respondent and GeneralCounsel filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge,only to the extent consistent herewith.On April 7, 1975,' Respondent signed a memoran-dum agreement with Local 359 of the Sheet MetalWorkers International Association wherein it agreedto recognize the local Union as the exclusivecollective-bargaining representative of its employeesand be bound by the terms of a certain collective-bargaining agreement between the local and the AirConditioning Contractors of Arizona, a multiem-ployer association. The memorandum agreementalso bound Respondent to all succeeding collective-bargaining agreements negotiated between theUnion and the contractors association, providedRespondent failed to give a written notice oftermination 30 days prior to the expiration of thecurrent agreement, which was effective from July I,1973, to July 1, 1975.The current contract also provided that employerswere to furnish a performance bond (to insure thatwages were paid) in a minimum amount of $5,000.Failure to provide said bond would constitutegrounds for the Union to withdraw all employeesreferred to an employer through the hiring hallprovisions of the contract, or to refuse to permit anemployer from further utilizing the hiring hallprocedure. Beginning in May, the Union repeatedlyrequested that Respondent post the performancebond. Due to financial difficulties, Respondent couldnot acquire such a bond from various insuranceAll dates are in 1975 unless otherwise provided.2 Retail Associates, Inc., 120 NLRB 388, 395 (1958).:' See cases cited in the Administrative Law Judge's Decision, as well asGoodvell & Vocke. Inc.. 223 NI.RB 60. 65 66 (1976): Siebler Heating & Air231 NLRB No. 60agencies which it had contacted nor could it furnishthe $5,000 itself.Also in May, the association entered into negotia-tions with the Union for a collective-bargainingagreement to succeed the one due to expire on July 1.An agreement was finalized on July 28 and maderetroactive to July 1. The bonding requirements weresubstantially similar to the previous contract.Meanwhile, on July 20, the Union decided towithdraw the employees which it had referred toRespondent since Respondent had failed to post thenecessary bond. Thereafter, on July 24, Respondentsent the Union a letter which included a "30-daynotice for termination of any union agreementaccording to [the memorandum] agreement." How-ever, according to the provisions of that agreement,the notice was clearly untimely. Thereafter, theUnion filed a charge leading to the instant proceed-ing.The Administrative Law Judge framed the issue inthis case in terms of the withdrawal of an employerfrom a multiemployer group after negotiation for anew contract had commenced. Accordingly, theAdministrative Law Judge analyzed the facts in thiscase in light of the rule enunciated by the Board inRetail Associates.2That case provided that, absent"unusual circumstances" (or mutual consent), anemployer violates Section 8(a)(5) of the Act bywithdrawing from a multiemployer unit and refusingto bargain collectively after actual contract negotia-tions have commenced. The Administrative LawJudge determined that the cases construing RetailAssociates require a showing by an employer of "direand disastrous economic circumstances" in order todemonstrate the requisite "unusual circumstances"permitting an employer to avoid a possible 8(a)(5)violation. Finding that Respondent asserted mereeconomic hardship of a nature not equivalent to"dire and disastrous economic circumstances," theAdministrative Law Judge concluded that Respon-dent violated Section 8(a)(5) of the Act by withdraw-ing from the multiemployer unit after negotiationshad commenced and thereafter repudiating theexisting collective-bargaining agreement.While we agree with the ultimate conclusion of theAdministrative Law Judge that Respondent violatedSection 8(aX5) of the Act, we do not rely on theanalysis which he employed in reaching that conclu-sion. Retail Associates and its progeny3involveemployers who were members of a multiemployergroup. However, in the instant case, Respondentmerely adopted an area agreement in the negotiationConditioning, Inc., 219 NLRB 1124. 1130 (1975): Serv-All Company. Inc., 199NLRB 1131, 1141 (1972); Unelko Corporation, 195 NLRB 236. 239 (1972);Community Market., Inc.. 179 NLRB 4, 6 (1969).341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof which it did not participate. This action, withoutmore, falls short of making Respondent a part of themultiemployer bargaining unit.4Accordingly, therule expressed in Retail Associates regarding with-drawal from multiemployer associations is inapplica-ble to this case.As mentioned above, Respondent attempted toterminate its agreements with the Union by lettersent on July 24. The Union's business agent, WilliamMiller, received the letter on July 28 and called BobBrooks, an officer of Respondent, on the same day.Miller stated to Brooks that his notice was untimelyand that the Union and Respondent still had a validagreement between them. Brooks replied that thenotice was effective and, therefore, all agreementswere terminated. In these circumstances, where thenotice was clearly untimely, Respondent violatedSection 8(a)(5) of the Act by its conduct ofattempting to terminate the memorandum andcollective-bargaining agreements and thereafter re-pudiating and refusing to honor said agreementfollowing the Union's demand for continued compli-ance therewith.5Respondent asserted as a defense its inability tosecure the performance bond required by thecontract. However, the Board has consistently heldthat financial hardship is no justification for repudia-tion or modification of a collective-bargainingagreement or a term thereof.6CONCLUSIONS OF LAWI. Respondent, Phoenix Air Conditioning, Inc., isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union, Sheet Metal Workers InternationalAssociation, Local Union No. 359, is a labororganization within the meaning of Section 2(5) ofthe Act.3. The Union is, and has been at all materialtimes, the exclusive bargaining representative of theemployees of Respondent in the following appropri-ate unit:All journeymen and apprentice sheet metalworkers employed by the Employer in Arizona,excluding all other employees, office clericalemployees, guards and supervisors as defined inthe Act.4 See Earl Gordon d/b/a Gordon Electric Company, 123 NLRB 862, 863(1959). Cf. Marble Polishers, Machine Operators and Helpers Local No. 121,AFL-CIO, (Miami Marble & Title Company), 132 NLRB 844, 845, fn. 1(1961); United Brotherhood of Carpenters and Joiners of America, AFL-CIO(Gilbert Kroeler, d/b/a Kroeter Construction Company), 160 NLRB 1, 3(1966).5 See Platt Electric Supply, Inc., 224 NLRB 1477, 1482 (1976). See also4. By a memorandum agreement entered into byRespondent and Union dated April 7, 1975, Respon-dent adopted and was therefore bound by all theterms and conditions of the collective-bargainingagreement effective from July 1, 1973, to July I,1975, and the succeeding collective-bargaining agree-ment effective from July 1, 1975, to July 1, 1978,which were entered into by the Union and the AirConditioner Contractors of Arizona.5. By attempting to terminate in untimely fashionthe memorandum and collective-bargaining agree-ments entered into between Respondent and theUnion, and its subsequent repudiation and failure tohonor said agreements following the Union's de-mand for continued compliance therewith, Respon-dent engaged in and is engaging in an unfair laborpractice within the meaning of Section 8(a)(5) and (1)of the Act.6. The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving found that Respondent has engaged in theunfair labor practice described above, we shall orderit to cease and desist therefrom, honor and abide bythe memorandum and existing collective-bargainingagreements (giving retroactive effect thereto fromtheir respective effective dates in 1975), and makewhole Respondent's employees represented by theUnion for any loss of pay or employment benefits asa result of its unilateral action in repudiating andrefusing to honor the said agreements. Payments tosaid employees shall be made in accordance with F.W. Woolworth Company, 90 NLRB 289 (1950), withinterest as prescribed in Isis Plumbing & Heating Co.,138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Phoenix Air Conditioning, Inc., Phoenix, Arizona, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively with SheetMetal Workers International Association, LocalUnion No. 359, as the exclusive bargaining represen-The Anaconda Company, 224 NLRB 1041, 1052 (1976); Laramee's Transit,Inc., 224 NLRB 56, 65 (1976); Stockton Door Co., Inc., 218 NLRB 1053,1055 (1975).6 See Oak Cliff-Golman Baking Company, 207 NLRB 1063, 1064 (1973).See also Sun Harbor Manor, 228 NLRB 945 (1977); Nassau County HealthFacilities Association, Inc., 227 NLRB 1680 (1977); Stone & Thomas, 221NLRB 573, 576 (1975).342 PHOENIX AIR CONDITIONINGtative of its employees in the appropriate unitdescribed above.(b) Attempting to terminate, unless done in timelyand appropriate fashion, the memorandum andexisting collective-bargaining agreements betweenRespondent and the Union, and repudiating orrefusing to honor the terms of said agreementsfollowing demand by the Union for continuedcompliance therewith.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under the National Labor Relations Act,as amended.2. Take the following affirmative action whichwill effectuate the policies of the Act:(a) Honor and abide by the memorandum andexisting collective-bargaining agreements, givingretroactive effect thereto from their respective effec-tive dates in 1975.(b) Make whole its employees in the appropriateunit described above, in the manner set forth in theBoard's Decision entitled "The Remedy," for anyloss of pay or employment benefits as a result of itsrepudiating and refusing to honor the aforesaidagreements.(c) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay, if any, due under the terms of this Order.(d) Post at its facilities in Phoenix, Arizona, copiesof the attached notice marked "Appendix."7Copiesof said notice, on forms provided by the RegionalDirector for Region 28, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading, "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had theopportunity to present their evidence, the NationalLabor Relations Board has found that we violatedthe law and has ordered us to post this notice and weintend to abide by the following:Section 7 of the National Labor Relations Actgives all employees these rights:To organize themselvesTo form, join, or help unionsTo act together for collective bargainingor other mutual aid or protectionTo bargain collectively through represen-tatives of their own choosingTo refuse to do any or all of these things.WE WILL NOT refuse to bargain collectively withLocal Union No. 359 of the Sheet Metal WorkersInternational Association by attempting to termi-nate in an untimely manner, repudiating, orrefusing to honor our contracts with the Unionwith respect to the following bargaining unit:All journeymen and apprentice sheet metalworkers employed by the Employer inArizona, excluding all other employees,office clerical employees, guards and super-visors as defined in the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights under Section 7 ofthe Act.WE WILL honor and abide by the contracts weentered into with the Union and give retroactiveeffect thereto from the effective dates in 1975.WE WILL make whole our employees in thebargaining unit for any loss of pay or otheremployment benefits they may have suffered byreason of our refusal to honor and abide by theaforesaid contracts between the Union and us.PHOENIX AIRCONDITIONING, INC.343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASE'HENRY S. SAHM, Administrative Law Judge: Thisproceeding, involving an alleged violation of Section8(a)(5) of the Act, was heard at Phoenix, Arizona, on June29, 1976, pursuant to a charge filed January 5, 1976, bySheet Metal Workers International Association, LocalUnion No. 359, hereinafter referred to as the Union. Thecomplaint issued on February 25, 1976. The primaryquestion presented is whether Respondent, also called theCompany, effectively withdrew from a statewide multiem-ployer collective-bargaining group, the Air ConditioningContractors of Arizona, which bargained on behalf of itsmembers with Sheet Metal Workers International Associa-tion, Local Union No. 359.2 The Union required a $5,000performance bond which Respondent was unable to obtainfrom various insurance companies because of insufficientfinancial assets. Due to Respondent's inability to obtain aperformance bond, the Union withdrew three of itsmembers who were then employed by Respondent andrefused it further use of its hiring hall facilities.Upon the entire record in this proceeding, the facts ofwhich are uncontradicted, and consideration of the briefsfiled by both parties, I hereby make the following:FINDINGS OF FACTThe Business of Respondent and The LaborOrganization InvolvedRespondent Phoenix Air Conditioning, Inc., is anArizona corporation located in Phoenix where it is engagedin the installation of plumbing, heating, and air-condition-ing equipment. It annually purchases and receives goods,materials, and air-conditioning equipment valued in excessof $50,000 from sources which received such goods andmaterials directly from outside Arizona. Respondentadmits the foregoing allegations. Accordingly, it is foundRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.The Charging Party, Sheet Metal Workers InternationalAssociation, Local Union No. 359, is a labor organizationwithin the meaning of Section 2(5) of the Act.Undisputed FactsRespondent Company, on April 7, 1975, recognized theUnion herein as the exclusive representative of its journey-men and apprentice sheet metal workers and agreed to bebound by all the terms and provisions of the collective-bargaining agreement effective from July 1, 1973, to July 1,1975, between the Air Conditioning Contractors of Arizo-na and the Union. Respondent further agreed to be boundby the terms of any succeeding collective-bargainingagreement between the aforementioned parties, unlessRespondent, Phoenix Air Conditioning, Inc., gave theUnion written notice to the contrary, at least 30 days priorto the expiration or termination of the said agreement.I Except where otherwise indicated, the findings herein are based onuncontradicted facts.Although the memorandum agreement of April 7, 1975,was signed on that date, at which time Respondent wasnegotiating to acquire the business herein involved, it wasnot until April 29, 1975, that its purchase was consummat-ed.In May 1975, the multiemployer bargaining group, AirConditioning Contractors of Arizona, entered into negotia-tions with the Charging Party Union herein, for acollective-bargaining agreement to succeed the agreementwhich was due to expire on July 1, 1975. A collective-bargaining agreement for the period July 1, 1975, to July 1,1978, was executed on September 30, 1975, by the parties,retroactive to July 1, 1975.Beginning in May, the Union repeatedly requested thatRespondent, in accordance with the terms of the above-mentioned collective-bargaining agreement, post a perfor-mance bond in the amount of $5,000. Due to financialdifficulties, the Company was unable to acquire such abond from various insurance agencies which it contacted.3By letter dated July 24, 1975, Respondent Phoenix AirConditioning, Inc., informed the Union that it was "givingour 30 day notice for termination of any union agreementas according to the union agreement sections 2 and 3. Theunion contract was signed in error as we were not licensedcontractors as we did not have a contractors license at thattime. Therefore, this agreement is no longer in effect. Wealso were unable to secure our $5,000 bond required."Article XIII, "Bonding," of the union agreement effec-tive July 1, 1975, to July 1, 1978 (G. C. Exh. 2(c)), provides,inter alia, in subparagraph C, that upon default of theperformance bond requirement by the employer (Respon-dent herein), "the Union may withdraw from the employerall employees covered by the collective bargaining agree-ment and may take all other legal economic actions whichthe Union deems appropriate ... ."Respondent alleges, and it is undisputed, that when itcould not obtain the required bond, Local 395 "pulled itsworkers" who were members of the said Union and "thenwent to non-union personnel to complete its contracts."Counsel for Respondent in his brief contends that, whenit becomes impossible to perform a contract because offacts existing at the time the agreement is entered into,there is no contract if the parties were ignorant of the truesituation and if it appears that the agreement wasconditioned upon the supposed possibility of performance.Moreover, continues Respondent's argument, when itsigned the memorandum of agreement with the Union onApril 7, it believed there would be no problem in obtainingthe required performance bond. However, its financialsituation was such that it was unable to obtain the $5,000performance bond from any of the numerous insurerswhich it contacted between May 1975 and January 1976.Finally, concludes Respondent's attorney: "To enforce thecontract of April 7, 1975, upon the Respondent wouldcompletely destroy [Respondent Phoenix Air Condition-ing, Inc.]. It would go against the established contract lawand equity to abide by a contract, it cannot perform."The General Counsel states that Respondent's inabilityto furnish the bond required by the above-mentioned2 All dates herein refer to 1975 unless otherwise indicated.3 See G. C. Exh. 4.344 PHOENIX AIR CONDITIONINGcollective-bargaining agreement, as a matter of law, doesnot justify its repudiation of the contact as it "tacitlyadopted" it and is, therefore, bound by it. The GeneralCounsel alleges the fact that Respondent was not incorpo-rated at the time that Bob J. Brooks, an officer andshareholder of Respondent, signed the April 7 memoran-dum agreement, is immaterial. Rather, he alleges whenPhoenix Air Conditioning, Inc., subsequently was incorpo-rated on April 29, the corporate entity was thereby boundby operation of law and is estopped from assertingotherwise. This is further evidenced, claims GeneralCounsel, by Respondent corporation availing itself of theUnion's hiring hall provisions of the contract whereby itobtained its sheet metal employees. Furthermore, GeneralCounsel argues that economic necessity does not justify therepudiation of a collective-bargaining relationship.Discussion and ConclusionsIt is axiomatic that an employer's unilateral withdrawalfrom multiemployer bargaining violates the Act when itoccurs after the commencement of negotiations for a newcontract. The rules governing the withdrawal of anemployer or a union from multiemployer bargaining are setout by the Board in Retail Associates, Inc., 120 NLRB 388,395 (1958). The Board held in that case that an attemptedwithdrawal after the commencement of negotiations isimpermissible "absent unusual circumstances." It is clearthat the "unusual circumstances" exception has beennarrowly construed by the Board and by the courts, ashereinafter explicated.Likewise, the Board has held that the requirement fortimely notification of withdrawal does not apply wherethere is no established history of multiemployer bargainingso that an employer who withdraws under such circum-stances from an employer association prior to the start ofnegotiations need not give notice to the union. S & M SheetMetal, Inc., 200 NLRB 634 (1972).In another case, the Board found that an employer'swithdrawal from multiemployer bargaining was propereven though the union may not have received formal noticeof the withdrawal, where the union otherwise had suchtimely notice. Site-Con Industries, Inc., 200 NLRB 46(1972).The Board usually has limited the application of the"unusual circumstances" doctrine to situations involvingfinancial hardship, so extreme as to threaten the existenceof the employer as a viable entity or fragmentation ordissipation of the multiemployer unit.4The existence of a genuine impasse in multiemployerbargaining has not been regarded as an "unusual circum-stance" that would justify an employer's unilateral with-drawal from such a bargaining arrangement. In one case,the Board stated that an impasse is "akin to a hiatus innegotiations" and that its occurrence "cannot be said to be4 See, for example, Spun-Jee Corp and The James Textile Corp., 171NLRB 557 (1968), enforcement denied 385 F.2d 379 (C.A. 2); ConnellTypeselting Company. 212 NLRB 918 (1974); N.LR.B. v. Tulsa Sheet MetalWorks, 367 F.2d 55, 58-59 (C.A. 10, 1966).' Hi- Way, Billboards, Inc., 206 NLRB 22 (1973). See Bill Cook Buick, Inc.,224 NLRB 1094 (1976), where it was held that the existence of an impassedoes not constitute "unusual circumstances."an unexpected, unforeseen, or unusual event in the processof negotiations ...were we to hold otherwise, we wouldeffectively negate the benefits of such bargaining to allparties and to employees, and we would allow an employerto seize upon such an occurrence and use it as a ground forwithdrawal merely because it was dissatisfied with animpending agreement ...."5 However, Federal appealscourts have held to the contrary in those situations wherean impasse has occurred.6The issue in the proceeding at bar then, is whetherRespondent's uncontradicted inability to obtain a perfor-mance bond is an "unusual circumstance" within theholding of Retail Associates, supra, and thus a justificationfor its withdrawal from a multiemployer bargaining unitand repudiation of a collective-bargaining agreementsigned by it and the multiemployer bargaining unit. TheBoard, however, did not attempt to define in RetailAssociates what circumstances would be so unusual as tojustify withdrawal. That was left to a case-by-case determi-nation.Many cases have arisen in which employers haveattempted to withdraw in an untimely manner frommultiemployer associations, asserting economic hardshipsas "unusual circumstances." No case has been found,however, in which the hardship involved was precisely thatinvolved in the instant case; namely, an inability to obtaina performance bond. However, there seems to be littledifference between this situation and other types of"financial inability" defenses. In the instant case, theEmployer asserted both the inability to obtain the bond aswell as being unable to meet the financial demands of theUnion's contract, which would require the payment ofhigher wages. The Board has not accepted such defenses as"unusual circumstances." Only in cases where the econom-ic hardship involved was so dire as to cause the employerto go out of business, go into bankruptcy, or lose itsemployees, has the Board found the withdrawal defensible.The mere assertion of inability to pay union wages orobtain a performance bond has not been held to justify anuntimely withdrawal as indicated by the following deci-sions.In Johnson Electric Company, Inc., 1% NLRB 637 (1972),the employer cited inability to pay union wages andinability to bid competitively on jobs as justification forwithdrawal and refusal to abide by the contract negotiatedby the multiemployer unit. The Board held this defense notto be valid.In another case, Tulsa Sheet Metal Works, 149 NLRB1487 (1964), the employer withdrew from an associationdue to its purported inability to pay union wages. TheBoard found that the reason asserted by the employer wasnot legally sufficient to justify his withdrawal, stating:"While claims of economic hardship are not to be lightlyconsidered, the concept of group bargaining would berendered ineffectual if withdrawals at the crucial, lateI N.LR.B. v. Hi-way Billboards, Inc., 500 F.2d 181 (C.A. 5, 1974);N.LR.B. v. Beck Engraving Co., Inc., 522 F.2d 475 (C.A 3, 1975), where thecourt held that even though the employer's withdrawal occurred followingan impasse. it was justified by "unusual circumstances" as the withdrawalwas obviated by the employer's good-faith doubt of the union's majoritystatus among its employees, all of whom had resigned their membershipprior to withdrawal.345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstages of negotiations are to be countenanced on theground here advanced by respondent." 7In those few cases, supra, where the Board has foundeconomic hardship to be an effective defense, the economichardship has been real and demonstrable, as opposed towhat appears to be a weakly supported assertion ofhardship in the case at bar. In U.S. Lingerie Corporation,170 NLRB 750 (1968), respondent had been declared a"Debtor in Possession" under state bankruptcy laws,whereupon it had withdrawn with the intent to relocateand thus avoid a depressed economic area, and had soughthelp from the union which had been refused. Thecombination of these factors, with emphasis on Respon-dent's bankrupt situation, led the Board to conclude thatunusual circumstances sufficient to excuse the untimelywithdrawal existed.In Atlas Electrical Service Co., 176 NLRB 827 (1969), theemployer was the only electrical contractor in an employerassociation comprised entirely of construction contractorsin other trades. A jurisdictional dispute ensued, in whichthe employees of respondent informed him that they wouldquit unless he signed with the International Brotherhood ofElectrical Workers, instead of another electricians unionwith which the employer's association involved was thendealing. The employer requested that the other unionfurnish him with replacements for his disgruntled employ-ees, but that union refused his request. In these unusualcircumstances, the Board held that the employer wasentitled to withdraw.Accordingly, it would seem that, absent a finding thatRespondent Employer herein was shown "dire and disas-trous economic circumstances, i.e., circumstances in whichthe very existence of an employer as a viable businessentity has ceased or is about to cease," assertions ofeconomic hardship such as are here asserted, are not legallysufficient to justify the untimely withdrawal by Respon-dent from the multiemployer unit and repudiation of thecollective-bargaining agreement with the Arizona AirConditioning Contractors Association.It is found accordingly that when Respondent attemptedto repudiate its membership in the multiemployer groupthat such withdrawal was untimely thereby violatingSection 8(a)(5) and (1) of the Act.8THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that it beordered to cease and desist therefrom and to take certainT d., at 1501.Sheridan Creations, Inc., 148 NLRB 1503 (1964), enfd. 357 F.2d 245(C.A. 2, 1966), cert. denied 385 U.S. 1005.affirmative action designed to effectuate the policies of theAct.Having found that Respondent, in violation of its dutyunder Section 8(aX5) of the Act, has repudiated theagreement reached by the Association in the multiemploy-er bargaining unit and has untimely withdrawn from thatunit, it shall be recommended that Respondent be orderedto honor and abide by any collective-bargaining contractwhich was executed by Air Conditioning Contractors ofArizona on behalf of the employers in the multiemployerbargaining unit. In addition, it shall be recommended thatRespondent be ordered to refrain from withdrawing fromthat multiemployer bargaining unit except upon adequateand timely written notice, or, except at such other time as itmay lawfully withdraw.CONCLUSIONS OF LAW1. The Arizona Association of Air Conditioning Con-tractors and its employer-members, including Respondent,who are part of the multiemployer bargaining unit set forthbelow, are employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All journeymen and apprentice sheet metal workersemployed by members of Air Conditioning Contractorsof Arizona, but excluding all other employees andsupervisors as defined in the Act.4. The Union is the exclusive representative of theemployees in the aforesaid unit for the purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment.5. By repudiating the agreement that the Arizona AirConditioning Contractors had made on its behalf innegotiations with the Union in said multiemployer bargain-ing unit and by untimely withdrawing from that multiem-ployer bargaining unit, Respondent has violated Section8(aX5) and (1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]346